Citation Nr: 1401574	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-17 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left thumb disorder.  

2.  Entitlement to service connection for a right foot disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from January 1986 to March 2011.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2011 rating decision rendered by the Salt Lake City, Utah Regional Office (RO) of the Department of Veterans Affairs (VA). The claim was adjudicated as part of VA's Benefit Delivery on Discharge (BDD) program. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

The Veteran does not currently have a diagnosed disability of the left thumb.  


CONCLUSION OF LAW

The criteria for service connection for a left thumb disability are not met.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § § 5103, 5103A; 38 C.F.R. § § 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical of lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated January 2011 of the criteria required for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining such evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2011.  Nothing more was required.    

VA's duty to assist has also been satisfied.  The Veteran's service treatment records are in the file as are records reflecting his treatment through VA.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  No outstanding evidence has been identified that has not otherwise been obtained.  

The record indicates that the Veteran underwent VA examinations to evaluate his left thumb disorder in January 2011.  An addendum opinion was obtained in June 2011.  The Veteran underwent an additional VA examination in March 2013 before the case was reajudicated.  Collectively, the examinations and opinions involved a thorough examination of the Veteran (examinations only), consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  Therefore, the Board finds that the opinions, taken together, are adequate to decide the left thumb claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As there is no indication that failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service treatment records show that the Veteran was treated for a left thumb sprain in November 1998.  There is no record of further treatment until September 2004, when the Veteran complained of numbness in the left thumb.  He did not report any specific injury to the area.  At this time, the examiner gave a provisional diagnosis of left thumb parasthetic.  In November 2004, the examiner noted that it was possible that the Veteran had local branch nerve impingement but stated that any neurological problems were unlikely, given the lack of additional symptoms.  In July 2010, the Veteran complained of left thumb pain after injuring the area while repairing his car.  X-rays were normal with no evidence of fractures or damage to the soft tissues.  

The Veteran was afforded a pre-discharge compensation and pension exam in January 2011 to rule out degenerative joint disease of the thumbs.  X-rays showed no abnormality in the left hand.  Although it was initially noted that the Veteran had degenerative joint disease of the bilateral thumbs, the examiner later clarified in a June 2011 addendum opinion that there was no diagnosis of degenerative joint disease of the left thumb.  Most recently, the Veteran underwent a second VA examination on his thumb in March 2013.  The examiner noted that the Veteran was previously diagnosed with a left thumb sprain that was temporary in nature and resolved in service.  No current disability was found.  Examination of the Veteran showed no limited or painful motion, no functional loss or impairment, and no ankylosis of the left thumb.  X-rays showed no abnormalities.  

Given the foregoing, there is no evidence to support the contention that the Veteran currently has a chronic disability of the left thumb.  It is readily acknowledged that the Veteran was seen for left thumb complaints in service.  There is no question on that point.  However, the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Service connection may even be established though the disability resolves prior to adjudication of the claim.  Id.  In this case, however, there is no evidence of a disorder of the left thumb during the period under appellate review.  Any disability/disorder that may have existed in service resolved at least eight months prior to the Veteran filing his claim.

The Court has held that there can be no valid claim without proof of a present disability. Brammer  v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board has considered the Veteran's statements that he has a left thumb disorder related to service. However, the medical evidence of record directly contradicts the Veteran's contentions.  The Veteran's opinion that he suffers from a left thumb disability is outweighed by this evidence.  The presence of a current disability is paramount.  As such, any claim based on a left thumb disorder would be denied as a matter of law and provides no basis for granting the Veteran's service connection claim.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection a left thumb disorder.  There is no doubt to be otherwise resolved.  The claim is denied.  

ORDER

Entitlement to service connection for a left thumb disorder is denied.  


REMAND

Service treatment records show multiple complaints of numbness in the right great toe from December 1991 to September 2000.  All exams revealed that the area was neurologically intact, and all MRIs were negative for any abnormalities.  A September 1991 service treatment record shows that the Veteran complained of right foot pain, and the examiner noted that it could be an early sign of plantar fasciitis.  In November 2011, the Veteran was fitted for orthotics after exhibiting  right foot tenderness.  

The Veteran was afforded a pre-discharge compensation and pension exam in January 2011 to rule out degenerative joint disease of the foot.  X-rays showed no abnormality in the right foot.  The examiner later emphasized in a June 2011 addendum opinion that no diagnosis of degenerative joint disease of the right foot existed.  October and December 2011 physical therapy records show that the Veteran reported dropped an alternator on his right great toe, resulting in pain, and that he exhibited tenderness in the right foot, respectively.  

More recently, the Veteran underwent a second VA examination for his foot.  The examiner diagnosed the Veteran with bilateral pes planus.  Though the examiner provided a diagnosis of the Veteran's disorder, she failed to opine whether the Veteran's pes planus is a result of his active service.  She also failed to address whether the Veteran's in-service complaints of right foot pain were evidence of the initial onset of his pes planus.  Therefore, an addendum opinion is needed to address the nexus element of direct service connection.  38 U.S.C.A. § 5103A(d) ; McLendon v. Nicholson, 20 Vet. App. 79  (2006).  See also 38 C.F.R. § 3.159(c)(4)(i)  (pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the record if VA determines it is necessary to decide the claim).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any additional relevant medical evidence that may have come into existence since the March 2013 examination.

2.  Following receipt of the foregoing records, return the file to the March 2013 VA examiner who conducted the Veteran's examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the March 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.



The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any disorder of the Veteran's right foot, to include pes planus, had its onset in service or is otherwise etiologically related to his active service.  In doing so, the examiner should specifically address the likelihood that the Veteran's complaints of foot pain in service are evidence of the initial onset of his pes planus.  
	
Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


